11-3675-cv
Nyenhuis v. Metropolitan District Commission

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 25th day of October, two thousand twelve,

Present:    PIERRE N. LEVAL,
            ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
                        Circuit Judges.
_____________________________________________________

GABRIELE NYENHUIS,

                                  Plaintiff-Appellant,

                            -v-                                            11-3675-cv

METROPOLITAN DISTRICT COMMISSION, CHARLES P. SHEEHAN,
JAMES HARDING, SERGEANT, MATTHEW DANVILLE, OFFICER,

                        Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:          Eric Daigle, Daigle Law Group, LLC, Southington, CT.

Appearing for Appellees:          David A. Ryan, Jr., Ryan & Ryan, LLC, New Haven, CT.

      Appeal from a judgment of the United States District Court for the District of
Connecticut (Thompson, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
        Plaintiff appeals from the district court’s grant of summary judgment which was entered
on July 7, 2011, consistent with the decision and order dated July 1, 2011, on plaintiff’s 42
U.S.C. § 1983 suit alleging violations of the First and Fourteenth Amendments and pendant state
law claims. We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

       “We review a district court’s grant of summary judgment de novo, construing the
evidence in the light most favorable to the nonmoving party and drawing all reasonable
inferences in that party’s favor.” Kuebel v. Black & Decker, Inc., 643 F.3d 352, 358 (2d. Cir.
2011).

        We conclude that the district court properly granted summary judgment in favor of the
defendants. In order to make out a First Amendment retaliation claim, a public employee must
first demonstrate that the speech in question “addressed a matter of public concern.” Konits v.
Valley Stream Cent. High Sch. Dist., 394 F.3d 121, 124 (2d Cir. 2005). Here, the Appellant’s
complaint to the Connecticut Commission on Human Rights and Opportunities addressed only
“a purely private matter, [namely] an employee’s dissatisfaction with the conditions of [her]
employment,” and thus did not “pertain to a matter of public concern.” Sousa v. Roque, 578
F.3d 164, 174 (2d Cir. 2009) (citation omitted).

        In order to establish a due process liberty deprivation the plaintiff must “allege (1) the
utterance of a statement about her that is injurious to her reputation, that is capable of being
proved false, and that [she] claims is false, and (2) some tangible and material state-imposed
burden . . . in addition to the stigmatizing statement.” Velez v. Levy, 401 F.3d 75, 87 (2d Cir.
2005) (internal quotation marks omitted). In this case, Appellant’s loss of earned time, sick
time, and overtime is insufficient as a matter of law to constitute such a tangible burden.

      We find Nyenhuis’s remaining arguments to be without merit. Accordingly, the
judgment of the district court hereby is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  2